DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of September 15, 2021.  Claims 1, 2, 4-10, 12, 15-17 and 20 are presented for examination, with Claims 1 and 12 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0095601 (“Abraham”) in view of U.S. Patent No. 7,036,948 (“Wyatt”).

the plurality of control devices (110), wherein each of the plurality of control devices (110) includes: 
one or more user controls disposed on an external surface of the respective control device (first set of actuators 114; [0058]); and
a communication circuit configured to transmit and receive a control signal (communication link 116; [0061]); and
wherein at least one of the plurality of control devices (110) further includes:
a control circuit (in 110) communicatively coupled to the communication circuit (116; [0058]), the control circuit to:
receive a first control signal from a daylight sensor disposed remote from each of the plurality of control devices (daylight sensor 154; [0065]), the first control signal including information indicative of a daylight level in a space in which each of the plurality of control devices is installed (ambient light intensity signal; [0065]), and
in response to receiving the first control signal indicative of the daylight level of the space in which the control device is installed (ambient light intensity signal; [0065]): 
generate an output signal to cause an adjustment of the intensity of a light source by each of the plurality of control devices 
communicate the generated output signal to each of the remaining plurality of control devices via the communications circuit (116; [0064]).
	Although Abraham discloses that the control devices adjust the intensity of a light source to an intensity level that is proportional to the daylight level, Abraham fails to disclose that the light source is “a variable intensity internal light source to backlight” the user control actuators.
	However, Wyatt, in the same field of endeavor, teaches a variable intensity internal light source to backlight the user control actuators (lighting element 11 in Fig. 5 is a variable intensity internal light source, controlled by the control circuit in Fig. 11, to provide backlight to light switch 12; col. 10, lines 24-33). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the control device with user control actuators as disclosed by Abraham with an internal variable backlight as taught by Wyatt, in order to aid a user in locating the position of the control actuators of the control device, as evidenced by Wyatt (col. 10, lines 24-33).

Regarding Claim 2, Abraham further discloses wherein the control circuit (in 110) is configured to control an external light source (112 and/or 142) in response to the user interface receiving the user input (via 114; [0063]).


wherein the control circuit (in 110 of Abraham) is configured to receive a second control signal indicative of an occupancy condition or a vacancy condition in the space in which the control device is installed (output of occupancy sensor 152 of Abraham; [0065]), 
wherein the control device (110 of Abraham) generates an output signal to cause an adjustment of the intensity of the internal light source (11 of Wyatt) in each of the plurality of control devices (110 of Abraham as modified by Wyatt) responsive to the second control signal including information indicative of the occupancy condition ([0065]-[0066] of Abraham); and
wherein the control device (110 of Abraham) generates an output signal to cause the internal light source (11 in Wyatt) in each of the plurality of control devices (110 of Abraham as modified by Wyatt) to turn off responsive to the second control signal including information indicative of the vacancy condition ([0065]-[0066] of Abraham).

Regarding Claim 5, the combination of Abraham in view of Wyatt further teaches wherein the one or more user controls include a visual display that is configured to display feedback to a user, wherein the internal light source is configured to illuminate the visual display, and the control device is configured to turn the visual display on and off in response to the first control signal (see Wyatt, Fig. 5; light source 11 internal to housing 14 illuminates switch 12, thereby providing feedback to a user, as broadly claimed; col. 10, lines 16-33).



Regarding Claim 7, Abraham further discloses wherein the control circuit (in 110) is configured to cause the communication circuit to transmit a second control signal (via 116) for controlling the external light source in response to receiving the user input (112 and/or 142; [0063]).

Regarding Claim 8, Abraham further discloses a load control circuit (140) adapted to be coupled between a power source external to the control device (110) and the external light source (142) for controlling the amount of power delivered to the external light source ([0063]).

Regarding Claim 9, Abraham further discloses wherein the communication circuit comprises a wireless communication circuit ([0058]).

Regarding Claim 10, Abraham further discloses wherein the control circuit (in 110) is configured to:

control the external light source in response to receiving the third control signal ([0058]; [0063]).

Regarding Claim 12, Abraham teaches a load control system (100 in Fig. 1) for controlling an external light source (112 and/or 142), the load control system comprising: 
a daylight sensor (154; [0065]) to: 
sense a daylight level of a space in which at least one external light source is installed ([0065]); and
generate an output signal that includes information indicative of a sensed ambient light level (output of daylight sensor 154; [0065]); and
a plurality of load control devices (110; [0056], lines 19-21 in particular), each of the plurality of load control devices disposed remote from the daylight sensor (154), each of the plurality of load control devices (110) including:
an input device that includes a user interface (first set of actuators 114; [0058]), the input device configured to:
receive a user input via the user interface (user actuation buttons 114; [0058]), and
responsive to receipt of the user input (user actuation buttons 114; [0058]), generate and transmit a first control signal for transitioning the at 
wherein at least one of the plurality of load control devices (110) further includes control circuitry to:
generate and transmit (via 116) a first output signal responsive to receipt of the information indicative of the sensed ambient light level (output of daylight sensor 154; [0065]), the first output signal to adjust the intensity of the at least one external light source (142) inversely proportional to the sensed ambient light level (light source 142 in Fig. 1; [0063]-[0064]; dimming the light source to control a total light level in the space, i.e., the sum of the artificial and natural light in the space; that is, the higher the daylight level the lower the intensity of the light); and
generate and transmit a second output signal to adjust the intensity of a light source in each of the remaining plurality of load control devices proportional to the sensed ambient light level (light sources 112 and/or 142, for example; [0063]-[0064]; [0066]).
	Although Abraham discloses that the control devices adjust the intensity of a light source to an intensity level that is proportional to the daylight level, Abraham fails to disclose that the light source is “a variable intensity internal light source to backlight” the user control actuators.
	However, Wyatt, in the same field of endeavor, teaches a variable intensity internal light source to backlight the user control actuators (lighting element 11 in Fig. 5 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the control device with user control actuators as disclosed by Abraham with an internal variable backlight as taught by Wyatt, in order to aid a user in locating the position of the control actuators of the control device, as evidenced by Wyatt (col. 10, lines 24-33).

Regarding Claim 15, the combination of Abraham in view of Wyatt further teaches a second sensor (occupancy sensor 152 of Abraham) configured to detect an occupancy or a vacancy condition in the space in which the at least one external light source is installed ([0065] of Abraham), the input device configured to transition the internal light source (11 of Wyatt) in each of the plurality of load control devices (110 of Abraham as modified by Wyatt) between an OFF operating state and an ON operating state responsive to the second sensor detecting the occupancy condition in the space ([0065]-[0066] of Abraham), and transition the internal light source (11 of Wyatt) from an ON operating state to an OFF operating state based on the sensor detecting the vacancy condition in the space ([0065]-[0066] of Abraham).

Regarding Claim 16, the combination of Abraham in view of Wyatt further teaches wherein the user interface comprises a visual display that is configured to display feedback to the user, and wherein the internal light source backlights the visual 

Regarding Claim 17, the combination of Abraham in view of Wyatt further teaches wherein the user interface comprises an actuator actuatable by the user to receive the user input, and wherein the internal light source backlights the actuator (see Wyatt, Fig. 5; light source 11 internal to housing 14 illuminates switch 12, thereby providing feedback to a user, as broadly claimed; col. 10, lines 16-33).

Regarding Claim 20, the combination of Abraham in view of Wyatt further teaches wherein the feedback comprises an indication of whether a button of the user interface is in an active state (illuminated on/off switch 12 in Fig. 5; col. 10, lines 16-33 of Wyatt).

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.
	Applicants’ argue with respect to the Sec. 103 rejection of independent Claims 1 and 12, in the paragraph bridging pages 9 and 10 of their response:
	“In forming the rejection, the Office appears to use the teaching contained in the Applicant's own claims to reconstruct the Applicant's claimed subject matter using various bits and pieces gathered from Abraham and Wyatt. Such an approach is indicative of impermissible use of hindsight in forming the rejection. Furthermore, even if combined, Abraham and Wyatt still would not teach, show, or suggest the desirability of: 
* each of the plurality control devices includes: a variable intensity internal light source (no such teaching in either Abraham or Wyatt); 
	* adjusting a variable intensity lighting element in each of a plurality of control devices (no such teaching in Abraham, Wyatt teaches simple ON/OFF control); and 
	* based on a measured ambient light level measured using a light sensor external to the plurality of control devices (Abraham teaches adjusting load devices, not control devices, Wyatt teaches the use of an internal sensor).”

	Initially, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Further, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, although Abraham discloses that the control devices (110; [0056], lines 19-21, in particular) adjust the intensity of a light source to an intensity level that is 
	However, Wyatt, in the same field of endeavor, teaches a variable intensity internal light source to backlight the user control actuators (lighting element 11 in Fig. 5 is a variable intensity internal light source, as broadly claimed, controlled by the control circuit in Fig. 11, to provide backlight to light switch 12; col. 10, lines 24-33). 
	The motivation to combine Abraham and Wyatt is that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the control device with user control actuators as disclosed by Abraham with an internal variable backlight as taught by Wyatt, in order to aid a user in locating the position of the control actuators of the control device, as evidenced by Wyatt (col. 10, lines 24-33).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Furthermore, with respect to Applicants’ argument that Abraham teaches adjusting load devices, not control devices, the examiner cannot concur with Applicants’ argument because, Abraham clearly discloses a system (100 in Fig. 1) that includes a plurality of control devices (110; [0056], lines 19-21 in particular) to  control one or more 
	For at least the reasons stated above, the rejections of all pending claims are maintained.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Patent Publication No. 2006/0239016 (“Woo”) relates to a method for adjusting interior illumination in a vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844                                                                                                                                                                                                        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844